Case 2:18-cv-00594-FMO-JEM Document 31 Filed 01/10/19 Page 1 of 3 Page ID #:357



 1   CENTER FOR DISABILITY ACCESS
     Raymond G. Ballister, Jr., SBN 111282
 2   Phyl Grace, Esq., SBN 171771
     Chris Carson, Esq. SBN 280048
 3   Christopher A. Seabock, Esq. SBN 279640
     Mail: PO Box 262490
 4   San Diego, CA 92196-2490
     Delivery: 9845 Erma Road, Suite 300
 5   San Diego, CA 92131
     (858) 375-7385; (888) 422-5191 fax
 6   phylg@PotterHandy.com
 7   Attorneys for Plaintiff, Rafael Arroyo, Jr.
 8
 9
10                                       UNITED STATES DISTRICT COURT

11                                  CENTRAL DISTRICT OF CALIFORNIA

12
     Rafael Arroyo, Jr.,                   )         Case No.: 2:18-CV-00594-FMO-JEM
13
                Plaintiff,                 )
14                                         )        STIPULATION TO VACATE OR
         v.                                )        CONTINUE FINAL PRETRIAL
15
     Robert Golbahar, in individual and )           CONFERENCE, TRIAL, AND PRETRIAL
16   representative capacity as trustee of )        FILING DEADLINES
     the Amanda Pavie Golbahar Child’s
17   Trust, dated January 28, 2010, and of )
     the Alexis Margaux Golbahar Child’s )           Final Pretrial Conference: February 1, 2019
18   Trust, dated January 28, 2010;
     Nick Bhanji [dismissed]; and Does 1- )          Time: 10:00 a.m.
19
     10,                                   )
                Defendants.                )          Complaint Filed: January 24, 2018
20
                                           )          Trial Date: February 19, 2019
21                                         )
                                           )          Honorable Judge Fernando M. Olguin
22
23
24                                              STIPULATION
25           Plaintiff Rafael Arroyo, Jr. and Defendant Robert Golbahar (collectively as
26   “Parties”), jointly request that the Court vacate the final pretrial conference date, trial
27   date, and deadline for filing pretrial documents, or in the alternative, continue pretrial
28                                                    1

     Stipulation to Continue Trial and
     Pretrial Filing Deadlines                                      Case #: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 31 Filed 01/10/19 Page 2 of 3 Page ID #:358



 1   conference date, trial date, and deadlines, pending ruling on the Joint Motion for
 2   Summary Judgment.
 3            Whereas, Plaintiff filed this lawsuit on January 24, 2018;
 4            Whereas, the Final Pretrial Conference is currently scheduled for February 1,
 5   2019; and Trial date is currently set for February 19, 2019;
 6            Whereas, the deadline for filing of documents pursuant to Local Rule 16,
 7   including the Joint Exhibit List, Witness List, Memorandum of Contentions of Fact and
 8   Law is on January 11, 2019; the deadline for the filing of the Pretrial Disclosures,
 9   Pretrial Conference Order and Findings of Fact and Conclusions Law is on January 18,
10   2019; and the deadline for the filing of the Trial Brief is on February 12, 2019;
11            Whereas, the Plaintiff and Defendant filed a Joint Motion for Summary
12   Judgment on November 9, 2018.
13            Whereas, the Parties do not want to incur the expenses of preparing pretrial
14   documents prior to the Court’s ruling on the Joint Motion for Summary Judgment that
15   is pending and it is impractical for the parties to frame the issues for inclusion in the
16   filings required by Local Rule 16 unless and until the Court has ruled on the pending
17   motion;
18            Whereas, no prior request to vacate or continue dates has been made by either
19   Party;
20            THEREFORE, in light of the above, the parties respectfully request that this
21   Court vacate the currently set dates for Final Pretrial Conference, Trial, and filing of
22   pretrial deadlines and the Court reset the dates after ruling on the above referenced
23   motions; or in the alternative, grant a short continuance of 30 days for all currently set
24   pretrial conference date, trial date, and pretrial filing deadlines.
25
26
27
28                                                 2

     Stipulation to Continue Trial and
     Pretrial Filing Deadlines                                    Case #: 2:18-CV-00594-FMO-JEM
Case 2:18-cv-00594-FMO-JEM Document 31 Filed 01/10/19 Page 3 of 3 Page ID #:359



 1   IT IS SO STIPULATED.
 2
 3   Dated: January 10, 2019             CENTER FOR DISABILITY ACCESS
 4
 5                                       By: /s/ Christopher A. Seabock
 6                                       CHRISTOPHER A. SEABOCK
                                         Attorneys for Plaintiff
 7
 8
 9   Dated: January 10, 2019
10
11                                       By: /s/ Morton Minikes
12                                       MORTON MINIKES
                                         Attorney for Defendant Robert Golbahar
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           3

     Stipulation to Continue Trial and
     Pretrial Filing Deadlines                             Case #: 2:18-CV-00594-FMO-JEM
